Gardner, P. J.
We have given considerable time to the study of this record. To us the evidence clearly makes an issue of facts to be determined by a jury. The jury were authorized to find, under the evidence, that Raymond Perry was the employee of the *505defendant. This being true, we deem it useless to cite any authority. Counsel for both the plaintiff and the defendant argued the question in an issue of facts as to whether or not under all the facts and circumstances submitted to the jury Raymond Perry was the agent of the defendant.or an independent contractor or an agent of the alleged independent contractor Birdsong. The jury resolved this issue against the defendant. The evidence sustains the verdict of the jury. There being no error of law committed, the judgment is affirmed.

Judgment affirmed on the main bill. Cross-bill of exceptions dismissed.

Townsend and Carlisle, JJ., concur.